 CORNELL UNIVERSITY4(9Cornell University and United Food and CommercialWorkers, District Union Local No. 1, affiliatedwith United Food & Commercial Workers In-ternational Union, AFL-CIO. Case 3-CA-9591August 21, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge filed on February 15, 1980, byUnited Food and Commercial Workers, DistrictUnion Local No. 1, affiliated with United Food &Commercial Workers International Union, AFL-CIO, herein called the Union, and duly served onCornell University, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 3,issued a complaint on March 21, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and the complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 15,1980, following a Board election in Case 3-RC-7466, the Union was duly certified as the exclusivecollective-bargaining representative of Respon-dent's employees in the unit found appropriate;'and that, commencing on or about February 13,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On April 8,1980, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.In its answer to the complaint Respondent setforth an affirmative defense in which it alleges thatthe Board's certification was issued contrary toSection 9(c)(5) of the Act in that the Board accord-ed undue weight to the extent of employee organi-zation.Official notice is taken olf the record in the representation proceed-ing, Case 3-RC 7466, as the term "record" is defined in Secs 12 68 and102 69(g) of the Board's Rules and Regulations. Series 8., as amended SeeLTV Elecirovytems, Inc.. 166 NLRB 938 (1967). enfd. 388 F2d 683 (4thCir 1968); Golden Age Beverage Co.. 167 NLRB 151 (1967). eilfd 415F.2d 26 (Sth Cir 1969): Inertype Co. s. Penllh. 269 F.Supli 573(D.CVa 19671 Iillt Corp., 164 NLRB 378 (1967), enfd 3197 F2d 91(7th Cir. 1968): Sec 9(d) of the NLRA, as amended251 NLRB No. 72On June 10, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on June 12, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause. The General Counsel filed a statement inopposition to Respondent's response to the NoticeTo Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent admits itsrefusal to bargain, but denies that it thereby violat-ed Section 8(a)(5) and (1) of the Act. Specifically,Respondent attacks the Union's certification on thebasis that the Board, in making its unit determina-tion, assigned controlling weight to the employees'extent of organization in contravention of Section9(c)(5) of the Act.Counsel for the General Counsel argues that theaffirmative defense set forth in Respondent'sanswer constitutes an attempt to relitigate issuesthat were raised and determined by the Board inthe underlying representation case.A review of the record herein, including therecord in Case 3-RC-7466, shows that in an elec-tion held October 25, 1979, pursuant to the direc-tion of the Regional Director for Region 3, theUnion was successful by a vote of 2-0. Respondentthereafter filed a timely objection to the conduct ofthe election alleging that the unit of two employeeswas inappropriate.After an investigation, the Regional Directorissued a Report on Objection in which he over-ruled the objection, having found that the Employ-er was attempting to relitigate a matter alreadyconsidered by the Board in its Decision and Direc-tion of Election.On November 12, 1979, the Employer filed anexception to the Regional Director's Report onObjection alleging that the Regional Director's rec-ommendation was contrary to provisions of theAct and to Board precedent. The Board adoptedthe Regional Director's findings and recommenda-tions and issued its Decision and Certification ofRepresentative on January 15, 1980.CORNELL UNIVERSITY 4(39 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's response to the Notice To ShowCause argues that events occurring subsequent tothe Union's certification reveal that the Union ispursuing an organizational strategy among Respon-dent's unrepresented employees based exclusivelyupon the extent of its organization. Respondentcontends that communications addressed to its em-ployees by the Union indicate an intention to peti-tion for additional units solely on that basis. Fur-ther, Respondent contends that since the certifica-tion herein the Union had filed three additionalrepresentation petitions for limited groups of ser-vice and maintenance employees.After full consideration the Board has found theunit herein to be appropriate. The legislative man-date of Section 9(c)(5) of the Act, requiring theBoard to not give controlling weight to a petition-er's extent of organization, will also be adhered toin any future unit determination affecting Respon-dent's employees. It thus appears that Respondentis attempting to introduce speculation about possi-ble future unit determinations by the Board to raiseherein an issue that was raised and determined inthe underlying representation case.2It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a nonprofit New York corporation,is engaged in the operation of a private educationinstitution. Respondent annually derives gross rev-2 For this reason we deny Respondent's request to lake official inoticof the records in representation proceedings involving the Union and Re-spondent arising subsequent to the certification of the Union in Case 3RC-74663 See Pitlshurgh Platt' Glass Co. v N.L.R.B.. 313 U S 146, 162 (1941)1Rules and Regulations of the Hoard, Secs. 102.67(f and 102.69(c).enues in excess of $1 million, which amount ex-cludes contributions which, because of limitationby the grantor, are not available for operating ex-penses. It also annually purchases and receivesgoods and materials valued in excess of $10,000 di-rectly from suppliers outside the State of NewYork.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers, DistrictUnion Local No. 1, affiliated with United Food &Commercial Workers International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time meatcutters employed by Respon-dent at The Meat Shop, Cornell University,Judd Falls Road, Ithaca, New York; excludingall managers, students, office and clericalworkers, professional workers, guards and su-pervisors as defined in the Act.2. The certificationOn October 25, 1979, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 3, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining represen-tative of the employees in said unit on January 15,1980, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a)of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 22, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all CORNELL UNIVERSITY411the employees in the above-described unit. Com-mencing on or about February 13, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceFebruary 13, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Cornell University is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. United Food and Commercial Workers, Dis-trict Union Local No. 1, affiliated with UnitedFood & Commercial Workers International Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All full-time meatcutters employed by Respon-dent at The Meat Shop, Cornell University, JuddFalls Road, Ithaca, New York; excluding all man-agers, students, office and clerical workers, profes-sional workers, guards and supervisors as definedin the Act, constitute a unit appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. Since January 15, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about February 13, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) ofthe Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Cornell University, Ithaca, New York, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Food andCommercial Workers, District Union Local No. I,affiliated with United Food & Commercial Work-ers International Union, AFL-CIO, as the exclu-CORNELL UNIVERSITY 411 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDsive bargaining representative of its employees inthe following appropriate unit:All full-time meatcutters employed by Respon-dent at The Meat Shop, Cornell University,Judd Falls Road, Ithaca, New York; excludingall managers, students, office and clericalworkers, professional workers, guards and su-pervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at The Meat Shop, Cornell University,Judd Falls Road, Ithaca, New York, copies of theattached notice marked "Appendix."4Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 3, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the Unt ed States Court of Appeals Enforcing anOrder of the National Relations Board."(c) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Food and Commercial Workers,District Union Local No. i, affiliated withUnited Food & Commercial Workers Interna-tional Union, AFL-CIO, as the exclusive rep-resentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All full-time meatcutters employed by the Em-ployer at The Meat Shop, Cornell University,Judd Falls Road, Ithaca, New York; excluding allmanagers, students, office and clerical workers,professional workers, guards and supervisors asdefined in the Act.CORNELL UNIVERSITY